53 U.S. 435 (1851)
12 How. 435
THE UNITED STATES, APPELLANTS,
v.
CONSTANCE LEBLANC, MODESTE LEBLANC, LOUIS LEBLANC, ASPASIA LEBLANC, JOSEPH LEON AND RAPHAEL BROISSARD, LEGAL REPRESENTATIVES AND HEIRS AT LAW OF PIERRE LEBLANC, DECEASED.
Supreme Court of United States.

*436 It was argued by Mr. Crittenden, (Attorney-General,) for the United States, and by Messrs. Jain and Taylor for the appellees.
Mr. Chief Justice TANEY delivered the opinion of the court.
This claim appears to be a groundless one. The paper produced is a copy, certified by the Register of the Land-Office at New Orleans, to have been taken from one of the records of his office entitled "Libro 1 of French and Spanish Concessions." The paper as certified is nothing more than the preamble usually inserted in Spanish grants where a perfect and absolute title is intended to be given as contradistinguished from the order of survey or first concession. And at the end of this preamble is an &c., without any words of concession or grant, and this &c. is followed by the date, New Orleans, 5th of January, 1777, and the names of Don Bernardo de Galvez, by order of his Lordship, Don Joseph Foucher.
It is not suggested that there has been any mutilation of the record, and the paper certified manifestly contains all of the instrument that was ever written in the record-book, and upon the face of it, from the manner in which it terminates with an &c. at the place where the granting clause usually begins; and from *437 the unusual manner, also, in which the names of Galvez and Foucher are arranged in the certified copy, it looks much more like a formula written in a record-book for the direction of clerks in making out for signature an absolute and perfect grant, than like a paper intended to convey the title to land. And moreover there is no evidence that the petitioners are the heirs of Pierre LeBlanc named in the paper which is claimed to have been a grant to him; no evidence that he or those claiming under him ever took possession or exercised any act of ownership over it; and no evidence that any right or title was ever claimed to it, by Pierre LeBlanc or any one claiming under him, from the year 1777, when the paper bears date, down to June 16, 1846, when this petition was filed, being a period of sixty-nine years.
The decree of the District Court must be reversed, and a mandate issued directing the petition to be dismissed.

Order.
This cause came on to be heard on the transcript of the record, from the District Court of the United States for the Eastern District of Louisiana, and was argued by counsel. On consideration whereof, it is now here ordered, adjudged and decreed by this court, that the decree of the said District Court in this cause be, and the same is hereby, reversed and annulled, and that this cause be, and the same is hereby, remanded to the said District Court, with directions to dismiss the petition of the claimants.